DETAILED ACTION
Election/Restrictions
Claim 1-5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the nozzles” lacks antecedent basis.  Further, “the discharge element corresponding to the nozzle” lacks antecedent basis. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the liquid adhering to the nozzle surface” lacks antecedent basis. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “the common flow path internal pressure is reached a predetermined pressure” should read “has reached.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a plurality of individual liquid chambers” but proceeds to recite “the individual liquid chamber.” It is not clear as to which of the plurality of individual liquid chambers the single individual liquid chamber is intended to refer. Further, the claim first recites a nozzle and then recites a plurality of the nozzles, but after recitation of the plurality of nozzles, the claim reverts to reciting the nozzle, and thus it is unclear as to which nozzle the single nozzle is intended to refer. Moreover, the claim recites “the discharge element corresponding to the nozzle,” but because a singular nozzle and a plurality of nozzles have both been recited, it is unclear as to which nozzle the claimed discharge element corresponds. 
Because claims 7-9 depend from claim 6, they are also rejected on this basis. 

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the liquid adhering to the nozzle surface,” but to that point, no such element has been recited, and thus, clarification is required. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the discharge element corresponding to the plurality of nozzles.” It is not clear how a single discharge element can correspond to a plurality of nozzles.
Clarification is required. Because claim 9 depends from claim 8, it is also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2011/0063366) in view of Hosono et al. (8,727,489).

 	Regarding claim 6, Sato teaches a maintenance method of a liquid ejecting apparatus comprising that includes a liquid ejecting portion (fig. 3, item 41) which has a common flow path (fig. 3, item 43) into which liquid flows ([0035]), a plurality of individual liquid chambers (fig. 9, items 50) communicating with the common flow path (see fig. 9, items 101), a nozzle (fig. 9, item 44) communicating with the individual liquid chamber (see fig. 9), a nozzle surface (fig. 9, shown surface of item 100) on which a plurality of the nozzles are open, and a discharge element (fig. 9, item 51), and which is configured to discharge the liquid from the nozzle toward a medium by driving the discharge element ([0027]), the maintenance method comprising; 
performing a pressurization discharge operation of discharging the liquid from the nozzle by pressurizing the liquid in the common liquid flow path ([0047]); 
estimating whether or not the liquid can be discharged from the nozzle after the pressurization discharge operation ([0031], note detection of which nozzles are defective. Note that no particular method for nozzle inspection is claimed). 
Sato does not teach a flushing operation of discharging the liquid from the nozzle by driving the discharge element corresponding to the nozzle estimated to be able to discharge the liquid. Hosono teaches a such a flushing operation (Hosono, see fig. 12, Note that bubble removal is executed at S250). It would have been obvious to one of ordinary skill in the art at the time of invention to add a flushing step as disclosed by Hosono after the pressurization discharge operation and state detection operation disclosed by Sato because doing so would add one more maintenance routine to attempt to clear the nozzles before the operator was notified at the end of Sato’s flow.  	Regarding claim 7, Sato in view of Hosono teaches the liquid ejecting apparatus according to claim 6, when the nozzle, which is estimated to be unable to discharge the liquid before performing the flushing operation because an opening of the nozzle is covered with the liquid adhering to the nozzle surface, becomes possible to discharge the liquid, the flushing operation is ended (see 112 rejection). 	Regarding claim 8, Sato in view of Hosono teaches the liquid ejecting apparatus according to claim 6, 
wherein when a pressure of the liquid in the common flow path is defined as a common flow path internal pressure and the common flow path internal pressure when discharging the liquid from the nozzle toward the medium is defined as a discharge pressure, 
in a case in which the common flow path internal pressure is reached a predetermined pressure lower than the common flow path internal pressure in the pressurization discharge operation and higher than the discharge pressure (Sato, note that this is always that case except from when a pressurization discharge operation is in progress), the flushing operation is ended, and a post-flushing operation of discharging the liquid from the plurality of nozzles is performed by driving the discharge element corresponding to the plurality of nozzles (Hosono, note that a bubble removal flushing and a color mixture prevention flushing, i.e., post-flushing operation, are disclosed). 	Regarding claim 9, Sato in view of Hosono teaches the liquid ejecting apparatus according to claim 8, wherein 
after the flushing operation, a wiping operation of wiping the nozzle surface is performed, and the post-flushing operation is performed (Sato, see fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853